Case 3:20-cv-11731-RHC-DRG ECF No. 9 filed 08/10/20             PageID.37     Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DONALD P. KOHN,

      Plaintiff,

v.                                                     Case No. 20-11731

FEDERAL BUREAU OF INVESTIGATION,

     Defendant.
_____________________________________/

        OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO AMEND

      On July 7, 2020, the court entered an opinion and order dismissing Plaintiff’s pro

se complaint under 28 U.S.C. § 1915(e)(2). (ECF No. 5.) On July 27, 2020, the court

received a motion to amend the complaint dated July 3, 2020. (ECF No. 8.) Thus, it

does not appear that Plaintiff received a copy of the court’s order dismissing the

complaint before he filed the instant motion to amend. The motion to amend seeks to

add the United States of America as a defendant, but it contains no new facts or details

which alter the court’s earlier determination that the complaint must be dismissed

because it contains the sort of “fantastic or delusional scenarios” the Supreme Court

has deemed subject to sua sponte dismissal under § 1915(e). Neitzke v. Williams, 490

U.S. 319, 328 (1989). Accordingly,

      IT IS ORDERED that Plaintiff’s motion to amend (ECR No. 7) is DENIED.

                                         s/Robert H. Cleland        /
                                         ROBERT H. CLELAND
                                         UNITED STATES DISTRICT JUDGE
Dated: August 10, 2020
 Case 3:20-cv-11731-RHC-DRG ECF No. 9 filed 08/10/20                                          PageID.38     Page 2 of 2



I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 10, 2020, by electronic and/or ordinary mail.

                                                                           s/Lisa Wagner                /
                                                                           Case Manager and Deputy Clerk
                                                                           (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\20-11731.KOHN.deny.motion.to.amend.HEK.docx




                                                                                2
